Citation Nr: 0016973	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from August 1942 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied the appellant's application to reopen the previously 
denied claim of service connection for a back disorder.  The 
appellant disagreed with the RO decision and this appeal 
ensued.  

At an August 1999 Travel Board hearing held at the RO the 
appellant asked that the record be held open for 30 days 
while he assembled medical evidence in support of his claim.  
The record shows the receipt of additional medical evidence 
in August 1999, as well as a statement in which he waived 
initial RO consideration of the evidence submitted.  See 
38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The additional evidence concerning a back disorder, received 
after February 1994, is not new and material, as it is 
cumulative of evidence previously of record.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  




REASONS AND BASES FOR FINDING AND CONCLUSION

By November 1987 decision, the Board denied the appellant's 
claim of service connection for a back disorder.  Thereafter 
the appellant applied to have the claim reopened.  By August 
1989 rating decision, the RO denied the claim on the merits 
and notified him in a September 7, 1989 letter.  He filed a 
notice of disagreement in May 1990 and the RO issued a 
statement of the case in July 1990.  However, because he did 
not file a substantive appeal within one year of the 
September 7, 1989 letter or within 60 days of the statement 
of the case, he did not perfect an appeal as to the RO 
decision declining to reopen the previously denied claim.  
See 38 C.F.R. § 20.200 (an appeal consists of a timely filed 
written notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal); 
38 C.F.R. § 20.302(a) (claimant must file a notice of 
disagreement with a rating decision within one year from the 
date that the RO mails notice of the determination; 
otherwise, that determination becomes final); 38 C.F.R. 
§ 20.302(b) (a substantive appeal must be filed within 60 
days from the date that the RO mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later).  Thus, the August 1989 rating decision became final.  

The appellant again filed a claim seeking service connection 
for a back disorder, and in June 1991the RO again denied the 
claim.  The RO notified him of this determination in August 
1991.  Because he did not file a notice of disagreement 
within one year of the August 1991 letter, the June 1991 
decision became final.  See 38 C.F.R. §§ 20.200, 20.302(a).  

In response to another claim regarding a back disorder, the 
RO, in February 1993, again denied the claim and notified the 
appellant of that action in March 1993.  He filed a notice of 
disagreement, in November 1993, and the RO issued another 
rating decision in February 1994 denying the claim, of which 
he was notified by statement of the case issued on February 
17, 1994.  However, because the appellant did not file a 
substantive appeal with a year of the March 1993 letter, or 
within 60 days of the February 1994 statement of the case, 
whichever was later, the February 1993 rating decision became 
final.  Moreover, he did not file a notice of disagreement 
within one year of the notice of the February 1994 rating 
decision in the February 17, 1994 statement of the case.  
Therefore, the February 1994 rating decision became final.  
See 38 C.F.R. §§ 20.200, 20.302(a), 20.302(b).  

Final decisions of the RO, and all decisions of the Board, 
are final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. § 7104(a).  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  Any new 
and material evidence must be presented or secured since the 
last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 284-85 (1995).  Therefore, 
VA must (1) determine whether the appellant has presented new 
and material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
and Elkins, 12 Vet. App. at 214 (evidence must provide a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, though it need not convince the 
Board to alter the prior decision).  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  The evidence before the 
RO in February 1994, the date of most recent final 
determination on any basis, included the following:

? Service medical records, which include an undated entry 
noting that the appellant had tenderness of the back, 
soreness at the base of the spine, and occasional 
attacks of right lumbar pain due to a right renal 
calculus.  A September 1943 entry noted a negative 
evaluation of the musculoskeletal system.  A November 
1945 entry described back pain following kidney stones.  
A January 1946 entry noted a negative evaluation of the 
musculoskeletal system.  

? November 1981 VA clinical records, in which examiners 
stated that the appellant had kidney stones and 
tenderness over the lumbar region, and they noted it 
was unclear whether the back pain was secondary to a 
kidney or spinal disorder.  

? A December 1981 VA clinical record showing low back 
pain in the sacroiliac region, which an examiner 
doubted was due to stones.  

? VA examination in May 1982 showing a history of chronic 
low back pain.  

? VA clinical records from September 1981 to August 1985, 
showing low back pain and the appellant's statement 
that he experienced back pain for the previous 40 
years.  The August 1985 entry included the examiner's 
notation that the low back pain was spinal rather than 
renal in origin.  

? An October 1986 private x-ray report, indicating that 
the low back pain was caused by spondylosis of the 
lumbar spine compatible with chronic degenerative 
changes at L5-S1.  

? VA clinical records from June 1986 to November 1986 
noting that the low back pain was different from the 
pain associated with his kidney disorder.  

? The appellant's testimony at a May 1987 hearing in 
which he stated he injured his back in service.  

? VA clinical records from November 1987 to November 1993 
showing low back pain and degenerative joint disease of 
the lumbar spine.  It was noted that the appellant had 
told examiners the pain continued since service and 
that he wondered if it was secondary to a kidney 
disorder.  

After February 1994, the additional evidence of record 
includes the following:

? VA clinical records from April 1995 to July 1999 
showing that the appellant has low back pain and 
osteoarthritis.  He also provided an examiner with a 
history of back pain dating to service and stated that 
he felt his back might be secondary to kidney stones.  

? A private x-ray report in June 1999 which found minimal 
spondylosis associated with the lumbar spine.  

? An August 1999 private chiropractor's statement that 
the appellant had severe and permanent degenerative 
joint disease which he (the appellant) stated had 
existed since service.  

? The appellant's testimony at an August 1999 hearing 
before the undersigned at which time he stated he 
injured his back in service and was hospitalized twice 
for back problems.  

To the extent that this additional evidence indicates that 
the appellant has a continuing back disorder manifested by 
arthritis and pain, the VA clinical records from April 1995 
to July 1999, the June 1999 private x-ray report, and the 
August 1999 private chiropractor's report are at best 
cumulative.  Before February 1994, the record included other 
VA and private records, prepared from November 1981 to 
November 1993, similarly showing that he had a back disorder 
manifested by arthritis and pain.  The additional evidence, 
is not "material" as it is relevant only to the appellant's 
back condition in the mid to late 1990s, many years after his 
period of active service; thus, such new evidence is merely 
cumulative and it does not make clearer the disability 
picture painted by the evidence received prior to February 
1994.  

The VA clinical records from April 1995 to July 1999 also 
indicated that the appellant told examiners that he injured 
his back in service and that he felt the back symptomatology 
might be related to his kidney disorder.  Similarly, he 
apparently told the private chiropractor and the undersigned 
that he had back pain since service.  However, the evidence 
of record prior to February 1994 included VA clinical records 
recording back pain since service and his lay hypothesis that 
the back pain was secondary to a kidney disorder.  Thus, the 
additional evidence received after February 1994 is not new 
as it simply reiterates information previously of record.  In 
so doing, the additional evidence is not new and material.  
See 38 C.F.R. § 3.156(a) (new and material evidence cannot be 
cumulative or redundant).  

Because the appellant has not submitted new and material 
evidence regarding the claim, the Board does not have 
jurisdiction to review whether the claim is well grounded or 
meritorious.  


ORDER

New and material evidence having not been submitted to reopen 
the claim of service connection for a back disorder, the 
claim is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


